Citation Nr: 1517468	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA treatment records dated from July 2012 to November 2014, which were not reviewed by the Agency of Original Jurisdiction (AOJ) prior to the June 2012 statement of the case (SOC).  Because the claim is being remanded, the AOJ will have an opportunity to initially review these records prior readjudicating the claim.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran filed a separate claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was denied in a March 2015 rating decision.  The Board is mindful of the United States Court of Appeals for Veterans Claims' (Court's) holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the RO denied entitlement to TDIU in March 2015 because the Veteran failed to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  To date, the Veteran has not submitted the requested form or expressed disagreement with the decision.  Therefore, the Board finds that the issue of entitlement to TDIU is not in appellate status, and no further action is necessary at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has contended that his service-connected ischemic heart disease warrants a higher rating.  He was last examined in September 2010.  During the January 2015 Board hearing, the Veteran and his wife testified that his symptoms had worsened since September 2010.  See Transcript (Tr.) at 7, 10-11.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected ischemic heart disease.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, any outstanding VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding and relevant VA treatment records, including from the Memphis VA Medical Center and Jackson Community Based Outpatient Clinic dated from November 2014 to the present. 

2.  After the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected ischemic heart disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected ischemic heart disease.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's ischemic heart disease under the rating criteria.  In particular, the level of METs resulting in dyspnea, fatigue, angina, dizziness, or syncope should be noted.  If exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  The examiner should also indicate whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; left ventricular dysfunction with an ejection fraction of 30 to 50 percent or less than 30 percent; or evidence of congestive heart failure. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




